            Case 1:21-cv-04998-LTS Document 7 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIMITRA HRISIKOS,

                                Plaintiff,
                                                                  21-CV-4998 (LTS)
                    -against-
                                                                 CIVIL JUDGMENT
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                                Defendant.

         Pursuant to the order issued July 29, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to pay the $402.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff. Plaintiff has consented to receive electronic service of notices and documents in this

action. (ECF 3.)

SO ORDERED.

Dated:     July 29, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
